Order entered June 7, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00366-CR

                               NUBIA SANCHEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 17-10431-86-F

                                         ORDER
       Appellant’s June 6, 2016 motion to extend the time to file her motion for rehearing is

GRANTED, and the deadline for appellant to file her motion for rehearing is hereby extended to

August 6, 2019.




                                                    /s/   LANA MYERS
                                                          JUSTICE